ORDER

BASKIR, Judge.
This Order confirms the agreement reached by the parties in the Status Confer*393ence that the Court held in this matter on April 28, 2003.
I. Defendant’s Motion to Dismiss
The Defendant filed its first Motion to Dismiss in December 2000, which the Court denied in a December 2002 Opinion. On March 31, 2003, the Defendant filed another Rule 12(b) Motion to Dismiss for Lack of Jurisdiction, raising a new issue with the Plaintiffs Complaint. Because the Court requires the Defendant to raise all remaining Rule 12(b) defenses in one motion, the Defendant’s March 31st motion is hereby STRICKEN from the Record.
The Defendant is permitted to file another Rule 12(b) Motion, but it must be the Defendant’s final such motion and shall so state. The Defendant’s Renewed Motion to Dismiss shall be filed no later than May 26, 2003. The Plaintiff shall respond by June 27, 2003, and the Defendant’s reply is due on July 11, 2003.
II. Discovery
As discussed, the Court will not permit discovery to proceed in this case until after ruling on the Defendant’s Renewed Motion to Dismiss. The Plaintiff shall withdraw its discovery request at this time. The parties may, of course, conduct informal document exchange. Accordingly, the Defendant’s April 17, 2003, Motion for Leave to File a Motion for Enlargement of Time in which to Respond to the Plaintiff’s Discovery Request is DENIED as Moot, as is the Defendant’s underlying request for extension of time.
The parties shall filed a Joint Status Report thirty (30) days after the Court rules on the Defendant’s motion. The JSR shall contain a detailed discovery plan in accordance with the requirements indicated at this status conference.
IT IS SO ORDERED.